Citation Nr: 1522325	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left hip disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 23, 1975 to September 28, 1981 under honorable conditions, and from September 29, 1981 to April 10, 1985 under other than honorable conditions.  In regard to the latter period of service, a May 2004 administrative decision determined that such period of service is dishonorable for VA purposes.  As such, no compensation based on such service is payable.  See 38 C.F.R. § 3.12 (2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for left hip osteoarthritis, status post total hip replacement.  However, in light of the United States Court of Appeals for Veterans Claims' holding in Brokowski v. Shinseki, 23 Vet. App. 79 (2009) that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, the Board has expanded the claim to entitlement to service connection for a left hip disorder as shown on the title page of this decision.

In his June 2010 substantive appeal (VA Form 9), the Veteran indicated that he desired to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, in a December 2014 letter, he was informed that his requested hearing had been scheduled for January 15, 2015.  Documentation of record and a review of the Veterans Appeals Control and Locator System reveals that the Veteran failed to appear for his scheduled hearing.  The Veteran has not provided good cause for his failure to appear.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran seeks service connection for a left hip disorder, to include left hip osteoarthritis, status post hip replacement.  His service treatment records from his first period of service are negative for any complaints, treatment, or diagnoses referable to the left hip.  However, he claims that he injured his left hip by repeatedly parachuting out of airplanes during such period of service, an action which led to the development of osteoarthritis and the subsequent total replacement of his left hip.  The Board notes that, although the Veteran's DD 214 for his first period of service indicates his military occupational specialty (MOS) was supply clerk, the Veteran is the recipient of the Parachute Badge, confirming in-service parachute duty.  As indicated previously, as the Veteran's second period of service is considered dishonorable for VA purposes, compensation based on such service, to include any disease or injury incurred therein, is not payable.  See 38 C.F.R. 
§ 3.12.

The Veteran's post-service VA treatment records reflect that he was first diagnosed with severe osteoarthritis of the left hip in April 2008.  A June 2008 private treatment record reflects that the Veteran had constant left hip pain of gradual onset for approximately two years that had significantly worsened within the last two to three months.  In addition, the record shows that he underwent a total left hip replacement in July 2008.  In a June 2008 statement, the Veteran indicated that his "many years" of parachuting while in service damaged his left hip, resulting in the hip replacement.  He further indicated that his treating doctors at VA told him the problems with his left hip were caused by his in-service parachuting.   

To date, no VA examination has been conducted in conjunction with the Veteran's service connection claim.  Based on the foregoing, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his left hip disorder.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Accordingly, in light of the above-noted evidence, the Board finds that the threshold requirements discussed in McLendon are arguably met, warranting an examination in accordance with the duty to assist.  See also 38 C.F.R. § 3.159(c)(4).

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  In this regard, the Board notes that the Veteran receives treatment for his left hip disability through the Atlanta, Georgia VA Health Care System, to include the Community Based Outpatient Clinic at East Point, Georgia.  The most recent treatment records associated with the Veteran's claims file are dated November 2009.  Therefore, after obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records dated from November 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records related to his left hip disorder.  After obtaining the necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records from the Atlanta, Georgia VA Health Care System, dated from November 2009 to the present. 

For any private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his left hip disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

(A)  The examiner should identify all diagnoses referable to the left hip.

(B)  Based on a review of the entire record-including, but not limited to, the Veteran's reported history-the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed left hip disorder had its onset during his first period of service from September 23, 1975 to September 28, 1981 or is otherwise etiologically related to such period of service, to include resulting from parachute jumps which occurred therein. 

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining trauma or an injury in service, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the record.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




